Citation Nr: 0907048	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  99-23 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 70 percent for residuals 
of a right brachial plexus injury.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1983 to February 1984.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a November 1998 
rating decision of the Newark, New Jersey Department of 
Veterans Affairs (VA) Regional Office (RO).  In January 2004, 
the Veteran appeared for a personal hearing before a hearing 
officer at the RO, and in December 2004 he appeared at a 
Travel Board hearing before the undersigned.  The audiotape 
of the Travel Board hearing was lost, and thus a 
transcription could not be obtained.  The Veteran was 
notified of that fact in a May 2005 letter (a copy of which 
was mailed to his representative), and was asked to clarify 
his wishes as to whether or not he desired to attend another 
Travel Board hearing (or in the alternative a videoconference 
hearing).  The letter expressly notified him that "[i]f you 
do not respond within 30 days from the date of this letter, 
the Board will assume you do not want a hearing and will 
proceed accordingly."  Although the May 2005 letter to the 
Veteran was returned as undeliverable, it was remailed to him 
in June 2005 (with a copy forwarded to his representative).  
The Veteran did not respond to the June 2005 letter (and that 
letter was not returned as undeliverable).  The case was 
previously before the Board in August 2005 when it was 
remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

Residuals of a right brachial plexus injury are rated at a 
maximum 70 percent schedular rating under an appropriate 
orthopedic Diagnostic Code (Code).  The Board's August 2005 
remand instructions specifically asked the RO to readjudicate 
the Veteran's claim to include "consideration of the 
possibility of a separate rating for neurologic symptoms" 
and asked the RO to explain why a separate rating was or was 
not warranted.  A review of the October 2008 supplemental 
statement of the case (SSOC) reflects that the RO did not 
consider whether a separate neurological rating was 
warranted.  The SSOC only cites to the orthopedic Code 
criteria and the reasons and bases section only discusses 
orthopedic residuals of the right brachial plexus injury.  
Notably, the April 2006 VA examination report includes a 
medical assessment of associated neurological symptoms; 
however, the RO did not discuss this report or any other 
evidence of record regarding neurological symptoms.  A remand 
by the Board confers on the appellant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As the RO has not 
substantially complied with the August 2005 remand 
instructions requesting it to consider neurological 
manifestations of the service-connected right brachial plexus 
injury, a further remand is necessary to ensure that such 
consideration is completed. 

The Board also notes that the October 2008 SSOC indicates 
that the Newark RO granted the Veteran a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU), effective in June 2006.  The 
rating decision that granted TDIU has not been associated 
with the claims file and should be associated with it on 
remand. 

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) outlined 
the notice that is necessary in a claim for an increased 
rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 
(2008).  The Court held, in essence, that the Secretary must 
give the claimant (1) notice that, to substantiate a claim, 
the claimant must provide (or ask the Secretary to obtain) 
evidence of a worsening of the condition and its impact on 
employment and daily life; (2) notice of how disability 
ratings are assigned; (3) general notice of any diagnostic 
code criteria for a higher rating that would not be satisfied 
by evidence of a noticeable worsening of symptoms and effect 
on functioning (such as a specific measurement or test 
result); and (4) examples of the types of medical and lay 
evidence the Veteran may submit to support an increased 
rating claim.  The Veteran has not received notice that 
complies with these requirements.  Hence, this notice 
deficiency should be cured on remand.


Accordingly, the case is REMANDED for the following:

1.	The RO must provide the Veteran with 
the specific notice required in increased 
compensation claims, as outlined by the 
Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

2.	If the Veteran's response to the above 
letter suggests that further development 
is necessary, then such development should 
be completed.

3.	The rating decision that granted the 
Veteran TDIU and any related documents not 
already of record should be associated 
with the claims file.

4.	The RO should then readjudicate the 
claim (specifically including 
consideration of the possibility of a 
separate rating for neurologic symptoms, 
and explaining why such separate rating 
is/is not warranted).  If it remains 
denied, the RO should provide the Veteran 
and his representative an appropriate 
SSOC, and give them the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).


